     Case 1:21-cv-02265 Document 1 Filed 08/20/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

ROOFTOP RESTORATION & EXTERIORS, INC., a Colorado Corp.

Plaintiff,

v.

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, a Connecticut corporation

Defendant.


                                    NOTICE OF REMOVAL



        Defendant, Travelers Property Casualty Company of America, through its attorneys and

pursuant to 28 U.S.C. §§ 1441(a) and 1446 and D.C.COLO.L.Civ.R. 81.1, removes this civil action

from the District Court, County of Denver, Colorado to the United States District Court for the

District of Colorado. As grounds, Defendant states as follows:

        1.     Travelers Property Casualty Company of America is the Defendant in a civil action

pending in the District Court, Denver County, Colorado and styled Rooftop Restoration &

Exteriors, Inc. v. Travelers Property Casualty Company of America, Case No. 2021 CV 31720. A

complete copy of the file from the Denver County District Court is attached as Exhibits A-E.

Specifically, the state court civil cover sheet is Exhibit A, the Complaint and Jury Demand is

Exhibit B, the Delay Deduction Order is Exhibit C, the Pre-Trial Order is Exhibit D, the Affidavit

of Service is Exhibit E, and the register of actions is Exhibit F.



                                             Page 1 of 4
   Case 1:21-cv-02265 Document 1 Filed 08/20/21 USDC Colorado Page 2 of 4




        2.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), because it is

filed within one year of the commencement of this action and within thirty days of the date on

which this case first became removable. Defendant was served with a copy of the Complaint on

July 30, 2021.    See Exhibit G.      Accordingly, Defendant’s thirty-day period for removal

commenced on that date, with a corresponding deadline to remove of August 29, 2021.

        3.     Plaintiff alleges the following claims for relief against Defendant: (1) breach of

contract, and (2) Violation of C.R.S. 10-3-1115.

                               DIVERSITY OF CITIZENSHIP

        4.     As alleged in the Complaint, Plaintiff is a corporation organized under the laws of

Colorado. Exhibit B, ¶2. Defendant is a foreign corporation organized under the laws of

Connecticut with its principal place of business located in Hartford, Connecticut. See Certificate

of Good Standing attached as Exhibit H. As Plaintiff is a citizen of Colorado, and Defendant is a

citizen of Connecticut, there is complete diversity of citizenship among the parties. 28 U.S.C. §

1332.

   AMOUNT IN CONTROVERSY EXCEEDS JURISDICTIONAL REQUIREMENTS

        5.     To meet the jurisdictional requirement under 28 U.S.C. § 1332, Defendant must

establish that Plaintiff’s damages could exceed $75,000.00 exclusive of interest and costs. A

preliminary estimate from Plaintiff, attached hereto as Exhibit I proves that the amount in

controversy exceeds $1,000,000. Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995).

“The amount in controversy is not proof of the amount the plaintiff will recover. Rather it is an

estimate of the amount that will be put at issue in the course of the litigation.” McPhail v. Deere

& Company, 529 F.3d 947, 956 (10th Cir. 2008).


                                            Page 2 of 4
   Case 1:21-cv-02265 Document 1 Filed 08/20/21 USDC Colorado Page 3 of 4




       6.      Based on the foregoing, this Court has jurisdiction over this action under 28 U.S.C.

§ 1332(a), because there is complete diversity between the parties and the amount in controversy

exceeds $75,000.00.

       7.      Promptly upon filing this Notice of Removal, Defendant shall give written notice

of the filing to Plaintiff as required by law. Defendant is concurrently filing a notice attaching this

Notice of Removal with the Clerk of the District Court, Denver County, Colorado where this action

was originally filed.


       WHEREFORE, Defendant Travelers Property Casualty Company of America requests that

this Court accept its Notice of Removal and assume jurisdiction over this action.

       Respectfully submitted this 20th day of August, 2021.


                                                               CLYDE & CO. US LLP

                                                               /s/ Jeri J. Wettestad
                                                               Amy M. Samberg, #42999
                                                               Jeri J. Wettestad, #33719
                                                               2301 Blake Street, Suite 100
                                                               Denver, CO 80205
                                                               Telephone: (213) 358-7600
                                                               Facsimile: (213) 358-7650
                                                               Amy.Samberg@clydeco.us
                                                               Jeri.Wettestad@clydeco.us
                                                               Attorneys for Defendant




                                              Page 3 of 4
   Case 1:21-cv-02265 Document 1 Filed 08/20/21 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

    I hereby certify that, on the 20th day of August, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

 Edward Levy, Esq.
 Atlas Law Firm, P.C.
 One Cherry Center, Suite 1100
 501 South Cherry Street
 Denver, CO 80246
 Telephone: (303) 481-6352
 elevy@atlaslawpc.com
 Attorney for Plaintiff


                                                              /s/ Rachel Salabak
                                                              Rachel Salabak




                                             Page 4 of 4
